In the

            United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 13‐1578 

UNITED STATES OF AMERICA, 
                                                          Plaintiff‐Appellee, 

                                                    v. 

FREDDELL BRYANT, 
                                                     Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                           Central District of Illinois. 
               No. 2:11‐CR‐20034 — Michael P. McCuskey, Judge. 
                                  ____________________ 

       ARGUED DECEMBER 2, 2013 — DECIDED APRIL 17, 2014 
                   ____________________ 

  Before  BAUER  and  FLAUM,  Circuit  Judges,  and  VAN 
BOKKELEN, District Judge.* 
   VAN  BOKKELEN,  District  Judge.  The  former  gang  leader 
Freddell  Bryant  elected  to  become  an  informant  for  the 

                                                 
* Of the Northern District of Indiana, sitting by designation. 




 
2                                                        No. 13‐1578 

United States to avoid an otherwise mandatory life sentence 
for a drug charge. He obtained immunity from the direct use 
of  statements  he  would  give  the  federal  government  under 
their  agreement,  though  not  from  federal  use  of  any 
admissions  he  might  make  in  assisting  state  law 
enforcement. 
     Bryant  went  on  to  provide  information  to  Illinois 
authorities under a separate agreement to which the United 
States  was  not  a  party.  In  this  state  agreement,  Illinois 
promised him that his statements would not be used against 
him  directly  in  “any  criminal  prosecution,”  but  required  in 
exchange that he tell the truth. Bryant confessed to the state 
authorities  that  he  played  a  central  role  in  a  triple  murder. 
Illinois then shared Bryant’s cooperation statements with the 
United  States.  The  United  States  proceeded  to  use  the 
confessions  directly,  over  his  objection,  to  convict  him  of 
three  murder  counts.  On  appeal,  Bryant  attempts  to  show 
that this violated his contractual or constitutional rights. We 
disagree and therefore aﬃrm the district court’s denial of his 
pretrial  motions,  albeit  not  for  all  of  the  same  reasons  the 
district court cited. 
                           I. Background 
    In  his  heyday,  Freddell  Bryant,  also  known  as  Freddy 
Moe, was a cocaine‐running “general” in the Black P. Stones 
gang. He plunged into desperation, however, when a federal 
grand  jury  indicted  him  on  April  4,  2007,  alleging: 
(1) conspiracy  to  distribute  ﬁfty  grams  or  more  of  crack 
cocaine  and  500  grams  or  more  of  cocaine,  from  October 
2003  through  March  2007;  (2) possession  of  500  grams  or 
more of cocaine with intent to distribute it on July 12, 2004; 
(3) possession  of  a  ﬁrearm  in  furtherance  of  a  drug‐




 
No. 13‐1578                                                                 3 

traﬃcking crime on October 17, 2003; and (4) possession of a 
ﬁrearm  by  a  felon.  Count  1  threatened  particularly 
devastating  consequences.  Due  to  Bryant’s  two  prior  drug 
felonies  and  the  allegation  that  at  least  ﬁfty  grams  of  crack 
were involved, the penalties statute mandated a sentence of 
“life  imprisonment  without  release.”  See  21  U.S.C. 
§ 841(b)(1)(A)(iii)  (version  eﬀective  from  July  27,  2006,  to 
April 14, 2009). To avoid life, he would have to beat count 1 
on the merits or else earn the government’s help by assisting 
it  as  an  informant.  See  18  U.S.C.  § 3553(e)  (enabling  this 
method  of  evading  an  otherwise  mandatory  minimum 
sentence). 
    On the day before trial was set to begin, Bryant opted to 
plead  guilty  and  cooperate.  To  hold  their  arrangement 
together, he and the federal government reduced to writing 
two  separate  but  linked  agreements.  They  had  one 
agreement  regarding  Bryant’s  guilty  plea  and  the 
government’s  sentencing  recommendation.  The  second,  the 
cooperation  agreement,  was  put  down  in  a  letter  from  the 
assistant  U.S.  attorney  to  Bryant’s  then‐lawyer.  In  it,  the 
government  immunized  Bryant  from  the  direct  use  of  the 
statements  he  would  provide  in  cooperating  as  required  by 
the agreement:1 

                                                 
1 Prosecutors have basically three forms of immunity to offer prospective 

informants.  Immunity  from  direct  use only—the  least‐generous  variety, 
and  the  one  Bryant  accepted—roughly  means  merely  that  the 
cooperation statements themselves may not be introduced into evidence 
to  prove  the  case‐in‐chief  against  the  cooperator.  A  more  protective 
agreement  would  also  extend  immunity  from  derivative  use,  so  that 
prosecutors  would  have  to  show  any  evidence  offered  in  their  case‐in‐
chief  against  the  informant  came  from  a  legitimate  source  that  was 
independent  of  the  cooperation  statements.  And  finally,  the  most 




 
4                                                                   No. 13‐1578 

           Dear … : 
           It  is  our  understanding  that  your  client, 
           Freddell  Bryant,  desires  to  cooperate  with  the 
           United  States  of  America  (“United  States”)  in 
           its  eﬀorts  to  enforce  federal  law  on  the 
           condition that his statements are protected by a 
           grant  of  use  immunity  to  prevent  him  from 
           facing  any  greater  criminal  liability  as  a  result 
           of  cooperating.  This  letter  is  intended  as  a 
           grant of conditional direct use immunity. 
           To  avoid  any  misunderstanding,  the  speciﬁc 
           terms of this grant of use immunity are: 
           1. The United States agrees that no statement 
              made  or  information  provided  pursuant 
              to  this  agreement  may  be  directly 
              introduced as evidence against your client 
              in any criminal case, including sentencing, 
              excepting  (1)  a  prosecution  for  making  a 
              false  statement  or  perjury,  and  (2)  use  as 
              impeachment  or  rebuttal  evidence  should 
              he  subsequently  testify  or  take  a  factual 
              position  contrary  to  the  information  he 
              provides. The United States will be free to 
              make  indirect,  or  derivative,  use  of  his 
              statements.  This  agreement  means  only 
              that the fact he made certain incriminating 

                                                 
generous form of immunity for the cooperator is transactional immunity, 
which saves the cooperator from prosecution for offenses related to the 
cooperation  statements.  See  Kastigar  v.  United  States,  406  U.S.  441  (1972) 
(discussing the forms of immunity). 




 
No. 13‐1578                                                   5 

         statements  pursuant  to  this  agreement 
         may  not  itself  be  introduced  as  evidence 
         against  him.  The  United  States  will  also 
         remain  free  to  discharge  its  duty  to  the 
         court  by  informing  the  court  of  any 
         information he provides. The court will be 
         notified  that  such  information  was 
         obtained  pursuant  to  this  grant  of  use 
         immunity. 
      2. In  return,  your  client  agrees  that  he  will 
         provide       complete        and       truthful 
         information  to  law  enforcement  officials 
         regarding  his  criminal  conduct  and 
         everything  he  knows  or  has  reason  to 
         believe  about  the  criminal  conduct  of 
         others … . 
      3. He  agrees  to  provide  complete  and 
         truthful testimony to any grand jury, trial 
         jury, or judge in any proceeding in which 
         he  may  be  called  to  testify  by  the  United 
         States. 
      4. Your  client  further  acknowledges  and 
         agrees that he understands that the United 
         States’s [sic] grant of use immunity herein 
         is conditioned, in part, upon his complete 
         compliance  with  paragraphs  2  and  3. 
         Should he knowingly make any materially 
         false  statement  or  omission  in  providing 
         information  or  testimony  under  this 
         agreement,  the  United  States  will  be 
         entitled  to  use  his  statements  and 




 
6                                                        No. 13‐1578 

           evidence  he  provides,  directly  and 
           indirectly,  to  institute  and  support  a 
           criminal  prosecution  for  any  offense,  as 
           well  as  a  prosecution  for  giving  false 
           statements and perjury. 
       5. For  instance,  your  client  must  neither 
          conceal  or  [sic]  minimize  his  own  actions 
          or  involvement  in  any  offense,  nor 
          conceal, minimize, fabricate, or exaggerate 
          anyone  else’s  actions  or  involvement  in 
          any  offense.  He  must  be  completely 
          truthful  about  the  facts,  whatever  those 
          may be. 
                                  * * * 
       13. Any violation of any part of this agreement by 
           your  client  will  void  this  agreement  in  its 
           entirety  and  will  release  the  United  States 
           from any obligation under this agreement. 
                                  * * * 
       This letter embodies the entirety of the United 
       States’s  [sic]  use  immunity  agreement  with 
       your  client.  No  other  promise  or  agreement 
       exists  between  your  client  and  the  United 
       States regarding immunity. 
(Appellant’s Separate App. 1–3.) 
   As  required,  Bryant  assisted  the  government.  For 
example,  at  a  jury  trial  in  August  2009,  he  testiﬁed  to  the 
drug  traﬃcking  of  Keric  Franklin,  a  member  of  his  own 
gang. 




 
No. 13‐1578                                                       7 

   However,  Bryant’s  prospects  took  another  turn  for  the 
worse in early 2010, when members of local law enforcement 
began to suspect him of involvement in a March 2007 triple 
murder  in  Danville,  Illinois.  The  investigation  prompted 
Bryant  to  enter  into  a  second  cooperation  agreement;  this 
time,  with  the  Vermillion  County  State’s  Attorney.  The 
United  States did not review or become a party  to the state 
agreement, and did not know of its speciﬁcs when executed 
on January 14, 2010. 
     In  this  second  cooperation  agreement,  Bryant  promised 
Illinois  that  he  would  “give  a  complete  and  truthful  taped 
statement  regarding  the  2007  Danville  triple  homicide 
investigation …[;]  speciﬁcally[,]  a  detailed  account  of  who 
the  shooters  were  and  their  roles  in  the  murders.”  In 
addition to the foregoing “complete and truthful” language, 
the  state  cooperation  agreement  said  explicitly  that  “any 
violation  of  any  part  of  [the]  Agreement  by  Fredell  [sic] 
Bryant  [would]  void  [the]  Agreement  in  its  entirety 
and … release  the  Vermillion  County  State’s  Attorney’s 
Oﬃce  from  any  obligation  under  [the]  Agreement.” 
Although           this     agreement        recited      Bryant’s 
“acknowledge[ment]”  that  he  was  not  receiving  a  grant  of 
immunity, it also explained that anything Bryant would say 
“during  the  statement  [could]  not  and  [would]  not  be  used 
directly  against  [him]  in  any  criminal  prosecution.” 
Nowhere,  however,  did  the  state  cooperation  agreement 
require that Bryant testify. 
   With  the  two  separate  cooperation  agreements  in  place, 
Bryant  gave  various  members  of  state  law‐enforcement 
agencies  two  recorded  statements  about  the  triple  murder; 
the ﬁrst on January 14, 2010, and the second on February 24, 




 
8                                                               No. 13‐1578 

2010.  On  both  occasions,  Bryant  admitted  playing  a  central 
role. He explained that the victims, Rodney Pepper, Madisen 
Leverenz,  and  Tabreyan  McCullough,  were  killed  because 
“some  drugs  and  money  came  up  missing.”  But  whereas 
during  the  ﬁrst  session  Bryant  claimed  he  himself  shot  all 
three  victims,  he  later  reinitiated  contact  with  law 
enforcement to change his story, and did so on February 24, 
2010. During this second session, Bryant said his associates, 
David  Moore  and  Jerome  Harris,  were  the  ones  who  had 
shot Leverenz and McCullough. 
   Two months later, by the April 29, 2010, date of Bryant’s 
drug  sentencing,  the  government  was  satisﬁed  with  his 
cooperation.  During  an  oﬀ‐record,  in  camera  portion  of  that 
hearing,  the  assistant  U.S.  attorney  explained  to  the 
sentencing  judge  the  nature  and  value  of  Bryant’s  service. 
Though  an  account  of  those  in  camera  proceedings  was  not 
made available to this Court, we do know that on the record, 
the  assistant  U.S.  attorney  characterized  Bryant  as  having 
“fulﬁlled” his “plea agreement and the agreements made in 
that  plea  agreement.”2  (Tr.  Sentencing  Hr’g,  Apr.  29,  2010, 
11:5–13.)  When  the  judge  asked  about  the  possibility  of  a 
motion by  the government for further reduction of Bryant’s 
sentence  to  reward  post‐sentencing  cooperation,  see  Fed.  R. 
Crim. P. 35(b), the prosecutor replied, “I guess that’s always 
a possibility, but it’s … not been anticipated.” 


                                                 
2 We  think  it  is  apparent  that  by  “agreements  made  in  that  plea 
agreement,” the assistant U.S. attorney was referring in part to Bryant’s 
federal  cooperation  agreement.  (See  Tr.  Sentencing  Hr’g,  Apr.  29,  2010, 
29:21–25  (Court  deems  the  cooperation  agreement  “incorporated  into 
the … signature on the plea agreement”).) 




 
No. 13‐1578                                                          9 

    The district court credited Bryant with providing truthful 
trial  testimony  against  Keric  Franklin,  and  summarized 
Bryant’s assistance: “I certainly believe that Mr. Bryant fully 
cooperated  [and]  was  truthful … .”  (Tr.  Sentencing  Hr’g, 
Apr.  29,  2010,  16:24,  17:5,  17:11–12.)  Noting  the  danger  of 
reprisal that Bryant would face from Franklin in prison, the 
sentencing  judge  decided  “the  government’s  initial  20 
percent  [departure  was] … too  low  given  cooperation  in 
State  matters”  and  other  proceedings  where  Bryant  had 
given  testimony that the judge deemed “fully truthful.”  (Id. 
19:10–14.)  The  district  court  later  referred  a  second  time  to 
Bryant’s  cooperation  in  “State  matters”  (id.  22:5),  ultimately 
sentencing  him  to  a  total  of  25  years  on  the  drug‐related 
charges. 
    After  the  drug  sentencing,  however,  the  uneasy 
partnership  between  Bryant  and  the  authorities  unraveled. 
In  March  2011,  the  erstwhile  gang  general  balked  at  the 
Vermillion  County  State’s  Attorney’s  Oﬃce’s  demand  that 
he  testify  within  a  state  grand  jury’s  investigation  of  the 
Danville  murders.  Bryant  cited  his  Fifth  Amendment  right 
against  self‐incrimination  and  pointed  to  the  absence  from 
his  state  cooperation  agreement  of  a  requirement  that  he 
testify at all. The Vermillion County State’s Attorney’s Oﬃce 
reacted by turning to the feds, inviting them to make use of 
their  more  stringent  cooperation  agreement  to  pursue  their 
own investigation of the triple murder. 
    The United States did so, ﬁrst by seeking to have Bryant 
testify  before  a  federal  grand  jury  about  his  previous 
statements  regarding  the  Danville  killings.  Bryant  initially 
refused,  and  then  got  a  chance  to  consult  with  an  attorney 
and  refused  again.  The  government  advised  him  that  it 




 
10                                                        No. 13‐1578 

considered  him  in  breach  of  his  federal  cooperation 
agreement, and had him indicted on three counts of murder 
during the commission of a drug crime. 
    In  a  consolidated  pretrial  motion,  Bryant  objected  to  the 
use  of  his  statements  to  Illinois  authorities  for  purposes  of 
indicting  him  or  aﬃrmatively  proving  the  elements  of  the 
murder  charges.  He  also  sought  a  hearing  pursuant  to 
Kastigar  v.  United  States,  406  U.S.  441  (1972),  to  require  the 
government  to  show  that  its  evidence  derived  from 
legitimate,  non‐immunized  sources.  District  Judge  Michael 
P. McCuskey denied the consolidated motion in its entirety, 
but  expressed  due  process  concerns  over  the  possibility  of 
the government exploiting a cooperation agreement with no 
speciﬁed  termination  date  in  another  case  by  forcing  an 
informant  to  testify  many  years  after  forming  the  deal.  See 
United  States  v.  Bryant,  905  F.  Supp.  2d  877,  889  (C.D.  Ill. 
2012). The district court ruled:  
        [B]ased on the facts in this case, including, but 
        not  limited  to,  the  short  duration  between  the 
        two  interviews  and  that  Defendant  was 
        involved in drug traﬃcking at the time that he 
        committed  the  homicide  (and  admitted  as 
        much  in  his  statement  to  state  prosecutors), 
        thereby  creating  a  factual  nexus  between  the 
        two  indictments, … the  federal  authorities 
        were  permitted  to  leverage  his  earlier  use 
        immunity  agreement  to  compel  him  to  testify 
        regarding  the  homicides.  Because  the  federal 
        cooperation  agreement  was  still  binding  on 
        Defendant,  the  Government  requested 
        Defendant  testify  before  the  grand  jury,  and 




 
No. 13‐1578                                                        11 

       Defendant refused to do so, Defendant must be 
       found  in  breach  of  his  cooperation  agreement. 
       Therefore, the Government is not bound by its 
       previous  promise  not  to  use  his  statements 
       against him. 
Id.  at  890.  For  those  reasons,  the  motions  to  dismiss  the 
indictment  and  to  suppress  the  statements  were  denied.  Id. 
Judge McCuskey denied the motion for a Kastigar hearing on 
the  additional  ground  that  Bryant’s  statements  to  Illinois 
authorities  were,  in  the  ﬁrst  place,  beyond  the  scope  of  the 
immunity the United States had extended him. Id. at 891. 
   At  trial,  the  government  relied  heavily  on  the  self‐
incriminating  statements  Bryant  had  made  to  Illinois 
authorities.  He  took  the  stand  and  testiﬁed  upon  cross‐
examination that he had been lying in those statements: 
       Q      Now, … I’m       talking    about     the 
       statements  in  January  and  February  –  those 
       statements … that  you  made  to  [the 
       officers], … they  were  asking  you  questions, 
       correct? 
       A       Yes. 
       Q     And  you  fabricated  those  statements 
       based on what sources of information? 
       A       [Bryant’s  brother],  my  lawyer,  the 
       streets. 
       Q     … And  if  you  didn’t  know  something, 
       what did you do? Make it up? 
       A       Yes. 
                             * * * 




 
12                                                    No. 13‐1578 

       Q      Why would you say [the things you said 
       to the officers in January and February 2010]? 
       A      Because  at  the  time, … I  was  trying  to 
       get  me  a  big  downward  departure,  and  I  was 
       trying to save the people that really did it. 
                           * * * 
       Q      So you lied about – 
       A      Everything. 
       Q      No.  You  lied  about  your  girlfriend 
       sleeping  with  Face  to  explain  why  you  were 
       able to shoot three people? That’s why? 
       A      I said I lied about the whole thing. 
       Q       Yeah.  And  I  asked  why  you  lied  about 
       this  fact.  You  made  up  a  story  that  TuTu  was 
       sleeping with Face for no reason? 
       A      I lied about the whole thing. 
(Tr. Trial, Dec. 7, 2012, 155:13–157:6, 198:24–199:8.) 
    The  jury  convicted  Bryant  on  all  three  counts,  Judge 
McCuskey  imposed  three  “consecutive”  life  sentences,  and 
this appeal has followed. 
                         II. Discussion 
    Bryant  claims  the  district  court  erred  by  allowing  the 
federal  government  to  prove  its  murder  charges  using  the 
cooperation  statements  he  gave  state  authorities.  Those 
statements, he contends, could serve neither as the basis for 
indicting  him  nor  at  trial  to  prove  the  elements  of  the 
charges against him. 




 
No. 13‐1578                                                         13 

    Bryant  advances  three  supporting  theories.  First,  he 
derives  from his federal immunity agreement a  right  not to 
be  prosecuted  by  the  United  States  with  the  statements  he 
gave Illinois. Second, he invokes the rights he had under the 
state agreement against the federal government on the view 
that the federal government became Illinois’s agent. Finally, 
he  cites  the  repudiation  of  the  “silver  platter”  doctrine  and 
argues that because Illinois could not prosecute him with the 
statements he provided it, and Illinois was the United States’ 
direct  source  of  the  statements,  the  feds  should  likewise  be 
barred from using them against him directly. 
   We  approach  the  appeal  de  novo  as  regards  the  law, 
leaving  undisturbed  the  district  court’s  findings  of  fact 
unless  they  are  clearly  erroneous.  See  United  States  v. 
Schuster, 706 F.3d 800, 805 (7th Cir. 2013). 
                                  A. 
    The  method  for  interpreting  plea  and  immunity 
agreements is very much like that applied to other contracts, 
unless  special  public‐interest  concerns,  such  as  those  for 
criminal  defendants’  constitutional  rights,  demand 
otherwise. See United States v. Munoz, 718 F.3d 726, 729 (7th 
Cir.  2013)  (describing  the  approach  for  plea  agreements); 
United  States  v.  Andreas,  216  F.3d  645,  663  (7th  Cir.  2000) 
(“Immunity  agreements,  like  plea  bargains,  are  interpreted 
as  ordinary  contracts  in  light  of  the  parties’  reasonable 
expectations  at  the  time  of  contracting.”).  Thus,  we  start 
from the plain language of the agreement. See United States v. 
Quintero,  618  F.3d  746,  751  (7th  Cir.  2010)  (so  proceeding); 
United States v. Cobblah, 118 F.3d 549, 551 (7th Cir. 1997) (“It 
is the language of the contract that binds the parties.” (citing 
United  States  v.  Griffin,  84  F.3d  912,  919  (7th  Cir.  1996))). 




 
14                                                         No. 13‐1578 

Ambiguities  go  against  the  government  as  the  drafting 
party. See Munoz, 718 F.3d at 729. The Restatement (Second) 
of  the  Law  of  Contracts  often  serves  as  a  reliable  authority 
for  the  contract  principles  in  this  context.  See,  e.g.,  United 
States  v.  Cieslowski,  410  F.3d  353,  362  (7th  Cir.  2005)  (citing 
the Restatement); United States v. Wilson, 390 F.3d 1003, 1012 
(7th Cir. 2004) (same); United States v. Williams, 198 F.3d 988, 
994 (7th Cir. 1999) (same). 
     The  plain  language  here  reveals  that  the  feds  never 
immunized  statements  Bryant  would  make  in  cooperation 
with  other  authorities.  Consider  that  for  Bryant’s  contract‐
based argument, he relies on the United States’ promise that, 
with  some  inapplicable  exceptions,  “no  statement  made  or 
information  provided  pursuant  to  th[e  federal  immunity] 
agreement  may  be  directly  introduced  as  evidence  against 
[him] in any criminal case.” But because that agreement was 
for  Bryant  “to  cooperate  with  the  United  States … in  its 
efforts  to  enforce  federal  law,”  the  statements  he  gave 
Illinois  authorities  in  ostensible  support  of  their  efforts  to 
enforce  state  law  were  not  provided  “pursuant  to”  the 
federal  agreement.  This  reading  is  appropriately  literal. 
Allowing Bryant to lever the federal cooperation agreement 
to  bar  the  government’s  use  of  his  statements  to  Illinois 
would  grant  him  the  benefit  of  a  bargain  he  never  had.  Cf. 
United States v.  Eliason,  3 F.3d  1149, 1153  (7th Cir. 1993) (“If 
Eliason  wanted  to  limit  the  use  the  federal  government 
could  make  of  the  information  he  provided  to  Florida 
prosecutors,  he  and  his  counsel  were  obliged  to  follow  the 
accepted procedures and at least make an attempt to obtain 
such  an  agreement  or  promise  from  the  federal 
government.”). 




 
No. 13‐1578                                                        15 

    There  is,  therefore,  no  need  to  address  the  duration  of 
Bryant’s  cooperation  duties  extensively,  even  though  the 
parties  have  done  so  in  considering  whether  Bryant 
breached  his  federal  agreements  after  the  drug  sentencing. 
To  be  sure,  “[w]hen  the  parties  to  a  bargain  sufficiently 
defined  to  be  a  contract  have  not  agreed  with  respect  to  a 
term which is essential to a determination of their rights and 
duties,  a  term  which  is  reasonable  in  the  circumstances  is 
supplied  by  the  court.”  Restatement  (Second)  of  Contracts 
§ 204  (1981).  The  questions  of  Bryant’s  breach  and  the 
duration  of  his  cooperation  duty  are  not  essential  to  a 
determination  of  his  rights  against  the  United  States, 
however,  because  the  government  did  not  promise  him 
immunity  from  confessions  made  during  state  cooperation 
in the first place. 
    We  take  care  to  emphasize  that  Bryant’s  objection  on 
appeal is to the government proving its murder charges with 
the  once‐immunized  statements  that  Bryant  gave  state  law 
enforcement in January and February of 2010. In this Court, 
that  is,  Bryant  has  not  challenged  any  murder‐trial  use  of 
admissions  he  made  to  federal  authorities.  (See  Appellant’s 
Br. 2 (“The issue presented for review is: Whether the district 
court  erred  in  permitting  the  Government  to  indict  Mr. 
Bryant  based  on  Mr.  Bryant’s  immunized  statements  given 
to  state  law  enforcement  and  whether  the  district  court 
further  erred  in  permitting  the  Government  to  introduce 
those  statements  at  trial.”),  14  (“Although  the  specific  legal 
bases for Mr. Bryant’s motions are distinct, each turns on the 
same  question:  Did  Mr.  Bryant  breach  his  cooperation 
agreement  such  that  the  Government  could  use  the 




 
16                                                              No. 13‐1578 

immunized  statements  he  made  to  state  prosecutors?”).)3 
Failure to develop an argument on appeal results in waiver 
even  if  the  argument  was  presented  to  the  district  court. 
Local  15,  Int’l  Bhd.  of  Elec.  Workers,  AFL‐CIO  v.  Exelon  Corp., 
495  F.3d  779,  783  (7th  Cir.  2007)  (quoting  Williams  v.  REP 
Corp., 302 F.3d 660, 666 (7th Cir. 2002)).4 
   Bryant has cited lots of case law emphasizing the role of 
the Due Process Clause in the analysis of immunity and plea 
agreements,  but  none  that  undermines  our  interpretation. 
We  acknowledge  that  as  a  criminal  defendant,  Bryant 
enjoyed a due process‐based right to fundamental fairness in 
the  bargaining  of  his  agreements  with  prosecutors.  See,  e.g., 
United States v.  Farmer, 543 F.3d 363, 374 (7th Cir.  2008). He 
identified nothing unfair about the bargaining process in his 
case,  however.  Moreover,  the  substance  of  what  he  got  in 
return  for  his  cooperation—the  chance  to  avoid  a  life 

                                                 
3  Bryant  has  suggested  that  statements  to  the  feds  were  off‐topic,  by 

noting  that  the  federal  authorities  “never  questioned  [him]  about  the 
murders  in  the  period  between  [his]  2007  guilty  plea  and  2010 
sentencing.” Bryant  further  posits  that  “[i]f  the  Government  envisioned 
[his]  federal  cooperation  to  include  testimony  regarding  the  triple 
homicide … it stands to reason that the Government would have sought 
that  cooperation  before  it  made  its  sentencing  recommendation … .”  In 
sum,  Bryant  complains  of  federal  use  of  statements  given  to  state 
authorities,  but  his  cooperation  agreement  does  not  support  his 
grievance. 
4 If  we  had  occasion  to  consider  the  legitimacy  of  the  government’s 
possible  murder‐trial  use  of  the  statements  Bryant  gave  to  federal 
authorities,  the  cooperation  agreement  would  come  back  into  play.  We 
would  then  have  to  decide  whether  that  agreement  was  ongoing  and 
therefore  breached  when  the  government  requisitioned  Bryant’s 
testimony before the federal grand jury. 




 
No. 13‐1578                                                                       17 

sentence—was tremendously valuable. His analogy to vague 
criminal statutes fails, because it was his free and counseled 
personal choice to agree to the contractual terms that he now 
questions. 
                                                    B. 
     Bryant’s  second  principal  argument  has  two  steps.  In 
step  one,  he  offers  the  premise  that  the  Vermillion  County 
State’s  Attorney’s  Office  violated  his  due  process  rights  by 
prompting  the  federal  murder  prosecution  with  the 
protected  statements  he  made  during  state  cooperation.  In 
step two, Bryant seeks to transfer responsibility for Illinois’s 
alleged wrong to the federal government on the theory that 
it  became  Illinois’s  agent  by  investigating  and  prosecuting 
him  at  the  state’s  suggestion.  Cf.  United  States  v.  Long,  511 
F.2d 878, 881–82 (7th Cir. 1975) (rejecting a defendant’s claim 
that  the  federal  government,  as  principal  of  a  state,  became 
bound by a state agreement). 
   Regardless  of  step  one,  Bryant  encounters  an 
insurmountable  obstacle  in  step  two.  That  is,  the  principal‐
agent  relationship  cannot  arise  without  the  agent’s 
agreement  to  be  controlled  by  the  principal,  Restatement 
(Third)  of  Agency  § 1.01  (2006),5  and  Bryant  lacks  any 
                                                 
5 Before publication of the third Restatement of the Law of Agency, this 

Court looked to its predecessor for guidance in considering the agency of 
prosecutors.  E.g.,  Staten  v.  Neal,  880  F.2d  962,  965  (7th  Cir.  1989).  The 
requirement  of  the  agent’s  agreement  to  be  controlled  is  contained 
within that predecessor, as well. See Restatement (Second) of Agency § 1 
(1958)  (“Agency  is  the  fiduciary  relation  which  results  from  the 
manifestation of consent by one person to another that the other shall act 
on his behalf and subject to his control, and consent by the other so to act.” 
(Emphasis added.)) 




 
18                                                      No. 13‐1578 

evidence that the United States consented to be controlled by 
Illinois. 
                                 C. 
    Closely related to Bryant’s agency argument is his effort 
to  draw  upon  what  he  characterizes  as  a  corollary  of  the 
repudiation  of  the  “silver  platter”  doctrine.  See  Elkins  v. 
United  States,  364  U.S.  206,  223  (1960).  The  “silver  platter” 
label  entered  the  parlance  of  federal  criminal  procedure  in 
Lustig v. United States, 338 U.S. 74, 79 (1949). Elkins, 364 U.S. 
at 208 n.2. In Lustig, the Supreme Court stated: “[A] search is 
a search by a federal official if he had a hand in it; it is not a 
search  by  a  federal  official  if  evidence  secured  by  state 
authorities  is  turned  over  to  the  federal  authorities  on  a 
silver platter.” 338 U.S. at 78–79. Since Elkins, 364 U.S. at 223, 
however, the absence of federal involvement in the search no 
longer  makes  the  evidence  available  for  direct  use  by  the 
government. “[E]vidence obtained by state officers during a 
search  which,  if  conducted  by  federal  officers,  would  have 
violated  the  defendant’s  immunity  from  unreasonable 
searches  and  seizures  under  the  Fourth  Amendment  is 
inadmissible  over  the  defendant’s  timely  objection  in  a 
federal  criminal  trial.”  Id.  Though  these  passages  frame  the 
context  as  an  illegal  search,  the  underlying  principles  seem 
to  apply  with  equal  force  beyond  Fourth  Amendment 
territory. In Elkins, the Supreme Court explained: 
       “[A]  conviction  resting  on  evidence  secured 
       through  such  a  flagrant  disregard  of  the 
       procedure  which  Congress  has  commanded 
       cannot be allowed to stand without making the 
       courts  themselves  accomplices  in  willful 
       disobedience  of  law.”  Even  less  should  the 




 
No. 13‐1578                                                                  19 

           federal  courts  be  accomplices  in  the  willful 
           disobedience  of  a  Constitution  they  are  sworn 
           to uphold. 
Id.  (citation  omitted)  (quoting  McNabb  v.  United  States,  318 
U.S.  332,  345  (1943)).  This  Court  therefore  declined  an 
opportunity  to  distinguish  Elkins  as  a  search  case  in  United 
States  v.  Cozzi,  613  F.3d  725,  732–33  (7th  Cir.  2010),  and 
proceeded to address the substance of an argument that the 
government should not be allowed to prosecute on the basis 
of an investigation spurred by a tip derived from compelled 
statements. 
    We follow suit in addressing the merits of Bryant’s silver‐
platter  claim,  but  find  law  enforcement’s  conduct  readily 
distinguishable  from  such  a  scenario.  For  one  reason,  this 
doctrine  has  been  applied  only  with  respect  to  illegally 
obtained  evidence.  Here,  Illinois  authorities  got  Bryant’s 
January and February 2010 statements legitimately, with his 
voluntary agreement, informed by the assistance of counsel. 
Second,  and  of  equal  importance,  Illinois  shared  the 
statements  with  the  federal  government  before  Illinois 
allegedly  breached  its  duty  to  Bryant  by  encouraging  the 
federal murder investigation. So the United States had these 
arrows  in  its  quiver  regardless  of  Illinois’s  putative 
wrongdoing.6 In other words, Bryant’s silver‐platter claim is 
missing but‐for causation. Therefore, even if we overlook his 

                                                 
6 If, on the other hand, knowledge of Bryant’s involvement in the triple 

homicide  did  not  reach  federal  authorities  before  the  drug  sentencing, 
then  he  failed  to  provide  “complete  and  truthful  information  to  [them] 
regarding  his  criminal  conduct,”  in  breach  of  his  federal  immunity 
agreement. 




 
20                                                         No. 13‐1578 

insistence that he was lying to the state authorities, we must 
reject this argument, as well. 
                                        III. Conclusion 
   We  AFFIRM  the  district  court’s  order  denying  Bryant’s 
consolidated pretrial motions.7 




                                                 
7 As  appointed  counsel,  Barry  Levenstam,  Matthew  S.  Hellman,  and 
Ishan  K.  Bhabha  have  our  thanks  for  skillfully  representing  the 
Appellant.